Citation Nr: 1100028	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from May 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and April 2006 RO rating decisions.  
The January 2005 RO decision denied service connection for a 
psychiatric disorder (claimed as depression and schizophrenia).  

The April 2006 RO decision reopened the Veteran's claim for 
entitlement to service connection for a psychiatric disorder, to 
include PTSD (claimed as depression, schizophrenia, PTSD, a 
social disorder, and mental health issues), and denied that claim 
on a de novo basis.  

The Board observes that the April 2006 RO decision (noted above) 
addressed the issue involving entitlement to service connection 
for a psychiatric disorder, to include PTSD (claimed as 
depression, schizophrenia, PTSD, a social disorder, and mental 
health issues), on the basis of whether new and material evidence 
had been received to reopen that claim.  The RO determined that 
new and material evidence had been received to reopen the claim 
for entitlement to service connection for a psychiatric disorder, 
to include PTSD (claimed as depression, schizophrenia, PTSD, a 
social disorder, and mental health issues), and denied the claim 
on a de novo basis.  The Board observes that a subsequent August 
2006 RO decision determined that new and material evidence had 
not been received to reopen a claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD (claimed 
as depression, schizophrenia, PTSD, a social disorder, and mental 
health issues).  A further RO decision (issued in an August 2007 
statement of the case) denied entitlement to service connection 
for a psychiatric disorder, to include PTSD (claimed as 
depression, schizophrenia, PTSD, a social disorder, and mental 
health issues), on a de novo basis.  

The Board observes, however, that while service connection for a 
psychiatric disorder (claimed as depression and schizophrenia) 
was denied in a January 2005 RO decision (also noted above), that 
denial was not final.  In fact, in August 2005, additional VA 
treatment records were obtained, and in October 2005, additional 
private treatment records were obtained.  These records were 
determined by the RO in April 2006 to constitute new and material 
evidence.  The Board notes that such private and VA treatment 
records were obtained within one year of the January 2005 RO 
decision (noted above).  Therefore, the Board observes that 
despite the subsequent respective RO decisions discussed above, 
the January 2005 RO decision was not final and that the Veteran's 
claim for entitlement to service connection for a psychiatric 
disorder, now to include PTSD, has been pending since that time.  
See 38 C.F.R. § 3.156(b).  The Board also notes that there is no 
prejudice to the Veteran in addressing this issue on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under 
the criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran claims service connection for a psychiatric disorder, 
to include PTSD, as a result of his period of service.  His 
available service personnel records indicate that he was not 
awarded decorations evidencing combat.  His occupational 
specialty was listed as a trainee.  He had no foreign and/or sea 
service.  The Veteran's available service personnel records do 
indicate that he was reduced in grade from a private first class 
to a private second class.  The Veteran's available service 
treatment records do not show treatment for any psychiatric 
problems, including PTSD.  

Post-service private treatment records, records from correctional 
facilities, VA treatment records, and records from the Social 
Security Administration (SSA), all show treatment for variously 
diagnosed psychiatric problems including schizophrenia, a bipolar 
disorder, and depression.  There is no specific evidence of 
treatment for PTSD.  

The Veteran has essentially reported one non-combat related 
stressor.  In a response to a PTSD questionnaire, received in 
October 2005, the Veteran stated that his mother was apparently 
beaten to death in July 1972.  The Board observes, however, that 
the incident that occurred in July 1972 was well over a year 
before the Veteran entered his period of active service in May 
1974.  The Board notes, however, that in his October 2005 
response to the PTSD questionnaire, the Veteran also reported 
that he did not pass a test during his period of service because 
he was concentrating on the passing of his mother.  He further 
stated that he started drinking more and using more drugs during 
his period of service and that he received two or three Article 
15s for disciplinary reasons.  

The Board notes that the Veteran has also reported that he was 
discharged from the Army due to drug use.  For example, a January 
1996 psychiatric evaluation report from SCI-Smithfield noted that 
the Veteran reported that he was discharged from the service for 
intense drug abuse.  The diagnoses, at that time, included an 
adjustment disorder with disturbance of depressive mood and 
anxiety, and polysubstance abuse.  

A December 1998 VA treatment entry indicated that the Veteran 
reported that he received an honorable discharge in 1974 and that 
he had only been in the service for six months.  He stated that 
he had been caught using marijuana on three occasions.  The 
diagnoses included ethanol and cocaine dependence, and a 
psychosis, not otherwise specified.  An August 1999 VA treatment 
entry noted that the Veteran reported that he was in the Army 
from May 1974 to November 1974.  The examiner indicated that the 
Veteran's reasons for his discharge were not probed, but that he 
had reported in the past that he was caught using drugs on 
multiple occasions during his military service.  The diagnoses, 
at that time, included schizophrenia, undifferentiated type 
(provisional); cocaine abuse; alcohol abuse; and marijuana abuse.  

The Board observes that the available service personnel records 
do not include any reference to the Veteran receiving Article 
15s.  The Board notes, however, as discussed above, that the 
available service personnel records do indicate that the Veteran 
was reduced from a private first class to a private second class, 
indicating possible disciplinary action.  The Board further 
observes that the Veteran has alleged that he was discharged from 
the service for drug use.  The Veteran's available service 
treatment records do not specifically show treatment for drug 
abuse problems.  The Board observes that there is no indication 
in the record that an attempt has been made to obtain any 
additional service personnel records related to the Veteran's 
alleged Article 15s, or to obtain any additional mental hygiene 
records or mental health clinic records.  The Board finds that an 
attempt should be made to obtain any such records.  

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination with the goal of arriving at an opinion 
as to the etiology of any current psychiatric disorder, to 
include PTSD.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  

Prior to any examination, any outstanding records of pertinent 
medical treatment should be obtained.  
      
Accordingly, this issue is REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for any mental 
hygiene records or mental health clinic 
records pertaining to the Veteran during 
his period of service from May 1974 to 
November 1974.  A search should also be 
conducted for any records pertaining to 
Article 15s, or other disciplinary actions, 
involving the Veteran during his period of 
service.  If more details are required to 
conduct such search, the Veteran should be 
asked to provide the necessary information.  
The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  
If the records are not obtainable the RO 
should render a specific finding that 
further efforts to obtain such records 
would be futile.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
psychiatric problems, to include PTSD, 
since July 2003.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the claims 
folder.  Specifically, relevant VA 
treatment records dated since July 2003 
should be obtained.  

3.  Schedule the Veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for a 
psychiatric disorder, to include PTSD.  If 
the claim is denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and provide an opportunity to 
respond, before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



